                   THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:18 CV 331

STACY JOHN STILLION                                   )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )               ORDER
                                                      )
CARLOS ERNESTO PELAEZ-MILIAN                          )
                                                      )
                       Defendant.                     )
                                                      )

       This matter is before the Court sua sponte.

       The record indicates that Plaintiff’s Complaint was filed on August 31, 2018 in the

Superior Court of Cleveland County, North Carolina. The action was removed to this

Court by Defendant on November 15, 2018. Attached to the Notice of Removal are

copies of all process, pleadings, and orders served upon Defendant while the action was

pending in state court. See Doc. 2 at 2. Portions of those materials, notably the Affidavit

of Compliance and related exhibits, contain personal data identifiers.

       The Court’s Administrative Procedures Governing Filing and Service by

Electronic Means (“Administrative Procedures”) require that filing parties omit or, where

inclusion is necessary, partially redact certain personal data identifiers from all pleadings,

documents, and exhibits.1




1The Administrative Procedures may be found at http://www.ncwd.uscourts.gov/court-info/local-rules-
and-orders/local-rules.
      Though the parties have not objected to the inclusion of this information, the

Court will nonetheless require the submission of redacted versions of these

documents to bring the docket into compliance with the Administrative Procedures.

IT IS THEREFORE ORDERED THAT:
   1. Exhibit B (Affidavit of Compliance) to the Notice of Removal, which

      appears as Doc. 2-2, is hereby STRICKEN.

   2. Defendant is DIRECTED to file, within ten (10) days of this Order, a

      redacted version of that Exhibit which complies with the Administrative

      Procedures.
                                Signed: February 6, 2019
